Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to claims filed 12/18/2020.
 Claims 1-20 are pending.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 8-10 and 15-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kazak et al. Pub. No. US 2019/0324783 A1 (hereafter Kazak).

With regard to claim 1, Kazak teaches a method for execution of a synchronous operation (Although the Node.js environment is primarily an asynchronous program code execution environment, there are cases in which synchronous, or blocking, execution of operations may have to occur in at least ¶ [0010] and ¶ [0017]) in an asynchronous operational environment (the Node.js runtime environment provides for server-side execution of JavaScript code primarily in an asynchronous manner in at least ¶ [0009]), comprising:
receiving, by a processor (FIG. 6 shows an example computing device 600. The computing device 600 may be a computing system, or may be part of a computing system. The computing device 600 includes a processor 602 and a memory 604 that embodiments or stores instructions or program code that the processor 602 executes to realize the execution engine 108, the event loop 110, the program code 112, and the synchronous operation method 118 in at least ¶ [0046]), a first operation from program code executing within the asynchronous operational environment (Upon executing an operation 114 that calls a method, for instance, the execution engine 108 adds an associated handler 116 to the event loop 110, and can then proceed to initiate execution of the next operation 114. When the method has been completed, it returns its processing results via calling the associated handler 116 added to the event loop 110, which triggers a callback function associated with the method. The event loop 110, in other words, listens for events and then triggers the callback function specified within the handler 116 for each event in at least ¶ [0014] and The event loop 110 therefore is a mechanism by which the framework 106 provides for asynchronous execution of the operations 114 of the program code 112 by the execution engine 108, because the event loop 110 listens for events and calls the callback functions, or handlers 116, for the events that the loop 110 encounters in at least ¶ [0016]),
the program code being run on an execution thread (The event loop 110 <execution thread> therefore is a mechanism by which the framework 106 provides for asynchronous execution of the operations 114 of the program code 112 by the execution engine 108, because the event loop 110 listens for events and calls the callback functions, or handlers 116, for the events that the loop 110 encounters in at least ¶ [0016]) and a communication thread (The execution engine 108 encounters an operation 114 while executing the program code 112 that calls a synchronous operation method 118 <communication thread>, meaning that the method 118 is to be performed synchronously. As such, until execution of the method 118 has been completed, subsequent operations 114 are not to have their execution initiated. The operation 114 calling the synchronous operation method 118 is thus a blocking operation in at least ¶ [0017]);
determining, by the processor (in at least ¶ [0046]), if the first operation is a synchronous operation (The execution engine 108 encounters an operation 114 while executing the program code 112 that calls a synchronous operation method 118, meaning that the method 118 is to be performed synchronously in at least ¶ [0017]); and
if the first operation is a synchronous operation, sending a request from the execution thread to the communication thread to perform the first operation (events may still continue to be fired that result in callbacks to the handlers 116 within the event loop 110. Therefore, to ensure that no execution occurs resulting from such event calls to the handlers 116 while the method 118 is running, the method 118 can (temporarily) control the event loop 110 … the method 118 can disable the handlers 116 within the event loop 110, except the handler 116 that the method 118 itself calls to signal its own completion in at least ¶ [0018] – [0019]) and blocking execution of a subsequent operation until a response to the request from the communication thread for the first operation has been completed (As such, until execution of the method 118 has been completed, subsequent operations 114 are not to have their execution initiated. The operation 114 calling the synchronous operation method 118 is thus a blocking operation in at least ¶ [0017] and The execution engine 108 can be blocked from executing subsequent operations 114 within the program code 112 via the synchronous operation method 118 not immediately returning control the program code 112 that the execution engine 108 is executing. As such, the execution engine 108 does not execute subsequent operations 114 within the program code 112. However, events may still continue to be fired that result in callbacks to the handlers 116 within the event loop 110. Therefore, to ensure that no execution occurs resulting from such event calls to the handlers 116 while the method 118 is running, the method 118 can (temporarily) control the event loop 110 in at least ¶ [0018] and … disable the asynchronous nature of the event loop 110 until execution of the method 118 has been completed in at least ¶ [0019]).

With regard to claim 2, Kazak teaches wherein if the first operation is not a synchronous operation, sending a request from the execution thread to the communication thread to perform the first operation and allowing execution of a subsequent operation, regardless if a request from the communication thread of the first operation has been completed (Normally, for asynchronous execution, the execution engine 108 may initiate a call to a method specified by an operation 114 within the program code 112, causing an event handler 116 to be added to the event loop 110, before the engine 108 proceeds to the next operation 114 within the code 112. When the program code 112 has finished executing, the event handler 116 within the event loop 110 and associated with the method is called in at least ¶ [0022]).

With regard to claim 3, Kazak teaches wherein the request is sent from the execution thread to the communication thread through a dual data buffer for the execution thread and the communication thread for the synchronous operation (However, while the asynchronous event calls, which may be callbacks, to the handlers 116 are disabled, they are not completely dropped. Rather, as the events are generated, they are placed within a pending queue 120. That is, the event loop 110 continues to iteratively loop, listening for events. When the event loop 110 receives an event—other than a callback event issued by the synchronous operation method 110 calling its own handler 118—the loop 110 places the event in the pending queue 120 instead of passing the event to the handler 116 with which it is associated in at least ¶ [0020]) and the dual data buffer is always locked during the synchronous operation (The handlers 116 (other than the handler 116 associated with the synchronous operation method 110 itself) are temporarily disabled, and therefore cannot process such events in at least ¶ [0020] and Once the operations 114 within the program code 112 have finished executing, the events and event callbacks that are in the pending queue 120 are fired in the order in which they have been placed in the queue 120 in at least ¶ [0021]).

With regard to claim 8, Kazak teaches a system, comprising: a processor; and a memory storing instructions executable by the processor to (FIG. 6 shows an example computing device 600. The computing device 600 may be a computing system, or may be part of a computing system. The computing device 600 includes a processor 602 and a memory 604 that embodiments or stores instructions or program code that the processor 602 executes to realize the execution engine 108, the event loop 110, the program code 112, and the synchronous operation method 118 in at least ¶ [0046]):
receive a first operation from program code (Upon executing an operation 114 that calls a method, for instance, the execution engine 108 adds an associated handler 116 to the event loop 110, and can then proceed to initiate execution of the next operation 114. When the method has been completed, it returns its processing results via calling the associated handler 116 added to the event loop 110, which triggers a callback function associated with the method. The event loop 110, in other words, listens for events and then triggers the callback function specified within the handler 116 for each event in at least ¶ [0014] and The event loop 110 therefore is a mechanism by which the framework 106 provides for asynchronous execution of the operations 114 of the program code 112 by the execution engine 108, because the event loop 110 listens for events and calls the callback functions, or handlers 116, for the events that the loop 110 encounters in at least ¶ [0016]) executing within an asynchronous operational environment (the Node.js runtime environment provides for server-side execution of JavaScript code primarily in an asynchronous manner in at least ¶ [0009]),
the program code being run on an execution thread (The event loop 110 <execution thread> therefore is a mechanism by which the framework 106 provides for asynchronous execution of the operations 114 of the program code 112 by the execution engine 108, because the event loop 110 listens for events and calls the callback functions, or handlers 116 , for the events that the loop 110 encounters in at least ¶ [0016]) and a communication thread (The execution engine 108 encounters an operation 114 while executing the program code 112 that calls a synchronous operation method 118 <communication thread>, meaning that the method 118 is to be performed synchronously. As such, until execution of the method 118 has been completed, subsequent operations 114 are not to have their execution initiated. The operation 114 calling the synchronous operation method 118 is thus a blocking operation in at least ¶ [0017]);
determine if the first operation is a synchronous operation (Although the Node.js environment is primarily an asynchronous program code execution environment, there are cases in which synchronous, or blocking, execution of operations may have to occur in at least ¶ [0010] and The execution engine 108 encounters an operation 114 while executing the program code 112 that calls a synchronous operation method 118, meaning that the method 118 is to be performed synchronously in at least ¶ [0017]); and
if the first operation is a synchronous operation, sending a request from the execution thread to the communication thread to perform the first operation (events may still continue to be fired that result in callbacks to the handlers 116 within the event loop 110. Therefore, to ensure that no execution occurs resulting from such event calls to the handlers 116 while the method 118 is running, the method 118 can (temporarily) control the event loop 110 … the method 118 can disable the handlers 116 within the event loop 110, except the handler 116 that the method 118 itself calls to signal its own completion in at least ¶ [0018] – [0019]) and blocking execution of a subsequent operation until a response to the request from the communication thread for the first operation has been completed (As such, until execution of the method 118 has been completed, subsequent operations 114 are not to have their execution initiated. The operation 114 calling the synchronous operation method 118 is thus a blocking operation in at least ¶ [0017] and The execution engine 108 can be blocked from executing subsequent operations 114 within the program code 112 via the synchronous operation method 118 not immediately returning control the program code 112 that the execution engine 108 is executing. As such, the execution engine 108 does not execute subsequent operations 114 within the program code 112. However, events may still continue to be fired that result in callbacks to the handlers 116 within the event loop 110. Therefore, to ensure that no execution occurs resulting from such event calls to the handlers 116 while the method 118 is running, the method 118 can (temporarily) control the event loop 110 in at least ¶ [0018] and … disable the asynchronous nature of the event loop 110 until execution of the method 118 has been completed in at least ¶ [0019]).

With regard to claim 9, Kazak teaches send a request from the execution thread to the communication thread to perform the first operation and allowing execution of a subsequent operation, regardless if a request from the communication thread of the first operation has been completed, if the first operation is not a synchronous operation (Normally, for asynchronous execution, the execution engine 108 may initiate a call to a method specified by an operation 114 within the program code 112, causing an event handler 116 to be added to the event loop 110, before the engine 108 proceeds to the next operation 114 within the code 112. When the program code 112 has finished executing, the event handler 116 within the event loop 110 and associated with the method is called in at least ¶ [0022]).

With regard to claim 10, Kazak teaches wherein the request is sent from the execution thread to the communication thread through a dual data buffer for the execution thread and the communication thread for the synchronous operation (However, while the asynchronous event calls, which may be callbacks, to the handlers 116 are disabled, they are not completely dropped. Rather, as the events are generated, they are placed within a pending queue 120. That is, the event loop 110 continues to iteratively loop, listening for events. When the event loop 110 receives an event—other than a callback event issued by the synchronous operation method 110 calling its own handler 118—the loop 110 places the event in the pending queue 120 instead of passing the event to the handler 116 with which it is associated in at least ¶ [0020]) and the dual data buffer is always locked during the synchronous operation (The handlers 116 (other than the handler 116 associated with the synchronous operation method 110 itself) are temporarily disabled, and therefore cannot process such events in at least ¶ [0020] and Once the operations 114 within the program code 112 have finished executing, the events and event callbacks that are in the pending queue 120 are fired in the order in which they have been placed in the queue 120 in at least ¶ [0021]).

With regard to claim 15, Kazak teaches a non-transitory computer-readable data storage medium storing instructions executable by a processor to (a non-transitory computer-readable data storage medium storing instructions that a processor executes in at least ¶ [0024]):
receive a first operation from program code (Upon executing an operation 114 that calls a method, for instance, the execution engine 108 adds an associated handler 116 to the event loop 110, and can then proceed to initiate execution of the next operation 114. When the method has been completed, it returns its processing results via calling the associated handler 116 added to the event loop 110, which triggers a callback function associated with the method. The event loop 110, in other words, listens for events and then triggers the callback function specified within the handler 116 for each event in at least ¶ [0014] and The event loop 110 therefore is a mechanism by which the framework 106 provides for asynchronous execution of the operations 114 of the program code 112 by the execution engine 108, because the event loop 110 listens for events and calls the callback functions, or handlers 116, for the events that the loop 110 encounters in at least ¶ [0016]) executing within an asynchronous operational environment (the Node.js runtime environment provides for server-side execution of JavaScript code primarily in an asynchronous manner in at least ¶ [0009]),
the program code being run on an execution thread (The event loop 110 <execution thread> therefore is a mechanism by which the framework 106 provides for asynchronous execution of the operations 114 of the program code 112 by the execution engine 108, because the event loop 110 listens for events and calls the callback functions, or handlers 116 , for the events that the loop 110 encounters in at least ¶ [0016]) and a communication thread (The execution engine 108 encounters an operation 114 while executing the program code 112 that calls a synchronous operation method 118 <communication thread>, meaning that the method 118 is to be performed synchronously. As such, until execution of the method 118 has been completed, subsequent operations 114 are not to have their execution initiated. The operation 114 calling the synchronous operation method 118 is thus a blocking operation in at least ¶ [0017]);
determine if the first operation is a synchronous operation (Although the Node.js environment is primarily an asynchronous program code execution environment, there are cases in which synchronous, or blocking, execution of operations may have to occur in at least ¶ [0010] and The execution engine 108 encounters an operation 114 while executing the program code 112 that calls a synchronous operation method 118, meaning that the method 118 is to be performed synchronously in at least ¶ [0017]); and
if the first operation is a synchronous operation, sending a request from the execution thread to the communication thread to perform the first operation (events may still continue to be fired that result in callbacks to the handlers 116 within the event loop 110. Therefore, to ensure that no execution occurs resulting from such event calls to the handlers 116 while the method 118 is running, the method 118 can (temporarily) control the event loop 110 … the method 118 can disable the handlers 116 within the event loop 110, except the handler 116 that the method 118 itself calls to signal its own completion in at least ¶ [0018] – [0019]) and blocking execution of a subsequent operation until a response to the request from the communication thread for the first operation has been completed (As such, until execution of the method 118 has been completed, subsequent operations 114 are not to have their execution initiated. The operation 114 calling the synchronous operation method 118 is thus a blocking operation in at least ¶ [0017] and The execution engine 108 can be blocked from executing subsequent operations 114 within the program code 112 via the synchronous operation method 118 not immediately returning control the program code 112 that the execution engine 108 is executing. As such, the execution engine 108 does not execute subsequent operations 114 within the program code 112. However, events may still continue to be fired that result in callbacks to the handlers 116 within the event loop 110. Therefore, to ensure that no execution occurs resulting from such event calls to the handlers 116 while the method 118 is running, the method 118 can (temporarily) control the event loop 110 in at least ¶ [0018] and … disable the asynchronous nature of the event loop 110 until execution of the method 118 has been completed in at least ¶ [0019]).

With regard to claim 16, Kazak teaches send a request from the execution thread to the communication thread to perform the first operation and allowing execution of a subsequent operation, regardless if a request from the communication thread of the first operation has been completed, if the first operation is not a synchronous operation (Normally, for asynchronous execution, the execution engine 108 may initiate a call to a method specified by an operation 114 within the program code 112, causing an event handler 116 to be added to the event loop 110, before the engine 108 proceeds to the next operation 114 within the code 112. When the program code 112 has finished executing, the event handler 116 within the event loop 110 and associated with the method is called in at least ¶ [0022]).

With regard to claim 17, Kazak teaches wherein the request is sent from the execution thread to the communication thread via a dual data buffer for the execution thread and the communication thread for the synchronous operation (However, while the asynchronous event calls, which may be callbacks, to the handlers 116 are disabled, they are not completely dropped. Rather, as the events are generated, they are placed within a pending queue 120. That is, the event loop 110 continues to iteratively loop, listening for events. When the event loop 110 receives an event—other than a callback event issued by the synchronous operation method 110 calling its own handler 118—the loop 110 places the event in the pending queue 120 instead of passing the event to the handler 116 with which it is associated in at least ¶ [0020]) and the dual data buffer is always locked during the synchronous operation (The handlers 116 (other than the handler 116 associated with the synchronous operation method 110 itself) are temporarily disabled, and therefore cannot process such events in at least ¶ [0020] and Once the operations 114 within the program code 112 have finished executing, the events and event callbacks that are in the pending queue 120 are fired in the order in which they have been placed in the queue 120 in at least ¶ [0021]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-7, 11-14 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kazak et al. Pub. No. US 2019/0324783 A1 (hereafter Kazak) as applied to claims 1-3, 8-10 and 15-17 above and in further view of Dice et al. Pub. No. US 2013/0290583 A1 (hereafter Dice).

With regard to claim 4, Kazak teaches the method for execution of a synchronous operation in an asynchronous operational environment according to claim 1, further comprising: receiving on a message channel from the execution thread to the communication thread, data from the request (synchronous, or blocking, execution of operations may have to occur. This may occur in the context of networking and other I/O operations, in which a data-reading operation, for example, may have to be completed before the next operation, which may use the read data, can be executed in at least ¶ [0010] and an operation 114 within the program code 112 may specify a function or method to read a file. The execution engine 108 calls this method, which begins to read the file, and adds a handler 116 associated with the method to the event loop 110 in at least ¶ [0015] and The results for such a request that is read or receive request can be the data that has been read or received in at least ¶ [0032]);
Kazak teaches that asynchronous handlers are disabled while handling a synchronous operation but does not specifically teach read/write control through use of mutexes.
However, in analogous art Dice teaches reading, by the processor (in at least ¶ [0221]), the data from an active mutex of the execution thread (Reader-writer locks are a class of mutual exclusion locks that permit simultaneous acquisition by more than one thread that intends to access the data protected by the locks in read-only mode in at least ¶ [0131] and a thread on an active list of waiting threads (i.e. a list of threads waiting to acquire a cluster-specific lock for a critical section of code or shared resource) acquiring the cluster-specific lock and acquiring a global shared lock for the critical section of code or shared resource (as in 810) in at least ¶ [0109]);
unlocking, by the processor (in at least ¶ [0221]), the active mutex of the execution thread for writing (With reader-writer locks, this permission persists until it is explicitly surrendered using an unlock operation in at least ¶ [0011] and If the thread is not a reader thread (shown as the negative exit from 915), and if the cluster-specific lock for the critical section of code or shared resource is not held in write mode (shown as the negative exit from 940), the method may include the writer thread acquiring the cluster-specific lock in write mode, as in 945 in at least ¶ [0140]);
swapping, by the processor (in at least ¶ [0221]), the active mutex and a passive mutex of the execution thread (when the list of threads in the active queue becomes empty, the owner may rotate or swap the active and passive lists, and may release the top-level lock in at least ¶ [0108] and each of the local node-level locks may be implemented as a pair of MCS-style locks, such that at any given time one of the two locks would be the active lock (with an active queue of threads) and the other lock would be passive (with a passive queue of threads) in at least ¶ [0108]);
locking, by the processor (in at least ¶ [0221]), the active mutex of the execution thread for writing (If the thread is not a reader thread (shown as the negative exit from 915), and if the cluster-specific lock for the critical section of code or shared resource is not held in write mode (shown as the negative exit from 940), the method may include the writer thread acquiring the cluster-specific lock in write mode, as in 945 in at least ¶ [0140]); and
unlocking, by the processor (in at least ¶ [0221]), the active mutex of the execution thread for reading (With reader-writer locks, this permission persists until it is explicitly surrendered using an unlock operation in at least ¶ [0011] and If so, they may back off and defer to the writer threads by waiting until the top-level reader-writer lock is no longer held in write mode (i.e. for the write mutex to become unlocked), and then retrying their attempt to acquire the top-level reader-writer lock in read-only mode as necessary in at least ¶ [0172]).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the read/write control through use of mutexes of Dice with the systems and methods of Kazak resulting in a system in which the control between asynchronous executions thread and synchronous communication thread as in Kazak may be implemented using read/write mutexes as in Dice. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, for the purpose of improving performance of multi-threaded applications (see at least Dice ¶ [0132]).

With regard to claim 5, Dice teaches locking, by the processor (in at least ¶ [0221]), the active mutex for the execution thread for writing (With reader-writer locks, this permission persists until it is explicitly surrendered using an unlock operation in at least ¶ [0011] and If the thread is not a reader thread (shown as the negative exit from 915), and if the cluster-specific lock for the critical section of code or shared resource is not held in write mode (shown as the negative exit from 940), the method may include the writer thread acquiring the cluster-specific lock in write mode, as in 945 in at least ¶ [0140]) and unlocking the active mutex for the execution thread for reading at an initialization stage (Once this reader has acquired the top-level lock (in read-only mode), it may inform all other local waiting reader threads that the lock has been acquired in read-only mode. In some embodiments, this may be done using a local "readers-go-ahead" flag, which may initialized to false, and may be set to true by the first reader when it acquires the top-level lock in at least ¶ [0142]).

With regard to claim 6, Kazak teaches the method for execution of a synchronous operation in an asynchronous operational environment according to claim 1, further comprising: receiving on a message channel from the execution thread to the communication thread data of the request (synchronous, or blocking, execution of operations may have to occur. This may occur in the context of networking and other I/O operations, in which a data-reading operation, for example, may have to be completed before the next operation, which may use the read data, can be executed in at least ¶ [0010] and an operation 114 within the program code 112 may specify a function or method to read a file. The execution engine 108 calls this method, which begins to read the file, and adds a handler 116 associated with the method to the event loop 110 in at least ¶ [0015] and The results for such a request that is read or receive request can be the data that has been read or received in at least ¶ [0032]);
Kazak teaches that asynchronous handlers are disabled while handling a synchronous operation but does not specifically teach read/write control through use of mutexes.
However, in analogous art Dice teaches writing, by the processor (in at least ¶ [0221]), the data into an active mutex of the communication thread (If the thread is not a reader thread (shown as the negative exit from 915), and if the cluster-specific lock for the critical section of code or shared resource is not held in write mode (shown as the negative exit from 940), the method may include the writer thread acquiring the cluster-specific lock in write mode, as in 945 in at least ¶ [0140]);
locking, by the processor (in at least ¶ [0221]), a passive mutex (each of the local node-level locks may be implemented as a pair of MCS-style locks, such that at any given time one of the two locks would be the active lock (with an active queue of threads) and the other lock would be passive (with a passive queue of threads). In such embodiments, when handing off lock ownership, the current owner may draw threads from the queue of the active MCS-style lock. Arriving threads would enqueue on the list of threads maintained by the passive lock in at least ¶ [0108]) of the communication thread for reading and writing (Reader-writer locks are a class of mutual exclusion locks that permit simultaneous acquisition by more than one thread that intends to access the data protected by the locks in read-only mode in at least ¶ [0131] and the method may include the writer thread acquiring the cluster-specific lock in write mode, as in 945 in at least ¶ [0140]);
unlocking, by the processor (in at least ¶ [0221]), the active mutex of the communication thread for writing (If the thread is not a reader thread (shown as the negative exit from 915), and if the cluster-specific lock for the critical section of code or shared resource is not held in write mode (shown as the negative exit from 940), the method may include the writer thread acquiring the cluster-specific lock in write mode, as in 945 in at least ¶ [0140]);
swapping, by the processor (in at least ¶ [0221]), the active mutex with the passive mutex of the communication thread (when the list of threads in the active queue becomes empty, the owner may rotate or swap the active and passive lists, and may release the top-level lock in at least ¶ [0108] and each of the local node-level locks may be implemented as a pair of MCS-style locks, such that at any given time one of the two locks would be the active lock (with an active queue of threads) and the other lock would be passive (with a passive queue of threads) in at least ¶ [0108]); and
outputting, by the processor (in at least ¶ [0221]), the data to a shared resource (each cluster-specific lock associated with a critical section of code or shared resource may include two lists of waiting threads: an active list, and a passive list in at least ¶ [0109] and the method may include the thread that holds the cluster-specific lock passing ownership of the cluster-specific lock to a next thread on the active waiting list of the same cluster without releasing the global lock (as in 860). The next thread may then execute the critical section of code or access the shared resource while it holds the cluster-specific lock, as in 870. In this example, the operations illustrated as 840, 860, and 870 may be repeated until the active list of threads is empty in at least ¶ [0110]).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the read/write control through use of mutexes of Dice with the systems and methods of Kazak resulting in a system in which the control between asynchronous executions thread and synchronous communication thread as in Kazak may be implemented using read/write mutexes as in Dice. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, for the purpose of improving performance of multi-threaded applications (see at least Dice ¶ [0132]).

With regard to claim 7, Dice teaches locking, by the processor (in at least ¶ [0221]), the active mutex for the communication thread for reading and writing (With reader-writer locks, this permission persists until it is explicitly surrendered using an unlock operation in at least ¶ [0011] and If the thread is not a reader thread (shown as the negative exit from 915), and if the cluster-specific lock for the critical section of code or shared resource is not held in write mode (shown as the negative exit from 940), the method may include the writer thread acquiring the cluster-specific lock in write mode, as in 945 in at least ¶ [0140]) at an initialization stage (Once this reader has acquired the top-level lock (in read-only mode), it may inform all other local waiting reader threads that the lock has been acquired in read-only mode. In some embodiments, this may be done using a local "readers-go-ahead" flag, which may initialized to false, and may be set to true by the first reader when it acquires the top-level lock in at least ¶ [0142]).

With regard to claim 11, Kazak teaches the system according to claim 8, wherein the instructions are executable by the processor to further: receive on a message channel from the execution thread to the communication thread, data from the request (synchronous, or blocking, execution of operations may have to occur. This may occur in the context of networking and other I/O operations, in which a data-reading operation, for example, may have to be completed before the next operation, which may use the read data, can be executed in at least ¶ [0010] and an operation 114 within the program code 112 may specify a function or method to read a file. The execution engine 108 calls this method, which begins to read the file, and adds a handler 116 associated with the method to the event loop 110 in at least ¶ [0015] and The results for such a request that is read or receive request can be the data that has been read or received in at least ¶ [0032]);
Kazak teaches that asynchronous handlers are disabled while handling a synchronous operation but does not specifically teach read/write control through use of mutexes.
However, in analogous art Dice teaches read the data from an active mutex of the execution thread (Reader-writer locks are a class of mutual exclusion locks that permit simultaneous acquisition by more than one thread that intends to access the data protected by the locks in read-only mode in at least ¶ [0131] and a thread on an active list of waiting threads (i.e. a list of threads waiting to acquire a cluster-specific lock for a critical section of code or shared resource) acquiring the cluster-specific lock and acquiring a global shared lock for the critical section of code or shared resource (as in 810) in at least ¶ [0109]);
unlock the active mutex of the execution thread for writing (With reader-writer locks, this permission persists until it is explicitly surrendered using an unlock operation in at least ¶ [0011] and If the thread is not a reader thread (shown as the negative exit from 915), and if the cluster-specific lock for the critical section of code or shared resource is not held in write mode (shown as the negative exit from 940), the method may include the writer thread acquiring the cluster-specific lock in write mode, as in 945 in at least ¶ [0140]);
swap the active mutex with a passive mutex of the execution thread (when the list of threads in the active queue becomes empty, the owner may rotate or swap the active and passive lists, and may release the top-level lock in at least ¶ [0108] and each of the local node-level locks may be implemented as a pair of MCS-style locks, such that at any given time one of the two locks would be the active lock (with an active queue of threads) and the other lock would be passive (with a passive queue of threads) in at least ¶ [0108]);
lock the active mutex of the execution thread for writing (If the thread is not a reader thread (shown as the negative exit from 915), and if the cluster-specific lock for the critical section of code or shared resource is not held in write mode (shown as the negative exit from 940), the method may include the writer thread acquiring the cluster-specific lock in write mode, as in 945 in at least ¶ [0140]); and
unlock the active mutex of the execution thread for reading (With reader-writer locks, this permission persists until it is explicitly surrendered using an unlock operation in at least ¶ [0011] and If so, they may back off and defer to the writer threads by waiting until the top-level reader-writer lock is no longer held in write mode (i.e. for the write mutex to become unlocked), and then retrying their attempt to acquire the top-level reader-writer lock in read-only mode as necessary in at least ¶ [0172]).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the read/write control through use of mutexes of Dice with the systems and methods of Kazak resulting in a system in which the control between asynchronous executions thread and synchronous communication thread as in Kazak may be implemented using read/write mutexes as in Dice. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, for the purpose of improving performance of multi-threaded applications (see at least Dice ¶ [0132]).

With regard to claim 12, Dice teaches lock the active mutex for the execution thread for writing (With reader-writer locks, this permission persists until it is explicitly surrendered using an unlock operation in at least ¶ [0011] and If the thread is not a reader thread (shown as the negative exit from 915), and if the cluster-specific lock for the critical section of code or shared resource is not held in write mode (shown as the negative exit from 940), the method may include the writer thread acquiring the cluster-specific lock in write mode, as in 945 in at least ¶ [0140]) and unlock the active mutex for the execution thread for reading at an initialization stage (Once this reader has acquired the top-level lock (in read-only mode), it may inform all other local waiting reader threads that the lock has been acquired in read-only mode. In some embodiments, this may be done using a local "readers-go-ahead" flag, which may initialized to false, and may be set to true by the first reader when it acquires the top-level lock in at least ¶ [0142]).

With regard to claim 13, Kazak teaches the system according to claim 8, wherein the instructions are executable by the processor to further: receive on a message channel from the execution thread to the communication thread, data from the request (synchronous, or blocking, execution of operations may have to occur. This may occur in the context of networking and other I/O operations, in which a data-reading operation, for example, may have to be completed before the next operation, which may use the read data, can be executed in at least ¶ [0010] and an operation 114 within the program code 112 may specify a function or method to read a file. The execution engine 108 calls this method, which begins to read the file, and adds a handler 116 associated with the method to the event loop 110 in at least ¶ [0015] and The results for such a request that is read or receive request can be the data that has been read or received in at least ¶ [0032]);
Kazak teaches that asynchronous handlers are disabled while handling a synchronous operation but does not specifically teach read/write control through use of mutexes.
However, in analogous art Dice teaches write the data into an active mutex of the communication thread (If the thread is not a reader thread (shown as the negative exit from 915), and if the cluster-specific lock for the critical section of code or shared resource is not held in write mode (shown as the negative exit from 940), the method may include the writer thread acquiring the cluster-specific lock in write mode, as in 945 in at least ¶ [0140]);
lock a passive mutex (each of the local node-level locks may be implemented as a pair of MCS-style locks, such that at any given time one of the two locks would be the active lock (with an active queue of threads) and the other lock would be passive (with a passive queue of threads). In such embodiments, when handing off lock ownership, the current owner may draw threads from the queue of the active MCS-style lock. Arriving threads would enqueue on the list of threads maintained by the passive lock in at least ¶ [0108]) of the communication thread for reading and writing (Reader-writer locks are a class of mutual exclusion locks that permit simultaneous acquisition by more than one thread that intends to access the data protected by the locks in read-only mode in at least ¶ [0131] and the method may include the writer thread acquiring the cluster-specific lock in write mode, as in 945 in at least ¶ [0140]);
unlock the active mutex of the communication thread for writing (If the thread is not a reader thread (shown as the negative exit from 915), and if the cluster-specific lock for the critical section of code or shared resource is not held in write mode (shown as the negative exit from 940), the method may include the writer thread acquiring the cluster-specific lock in write mode, as in 945 in at least ¶ [0140]);
swap the active mutex with the passive mutex of the communication thread (when the list of threads in the active queue becomes empty, the owner may rotate or swap the active and passive lists, and may release the top-level lock in at least ¶ [0108] and each of the local node-level locks may be implemented as a pair of MCS-style locks, such that at any given time one of the two locks would be the active lock (with an active queue of threads) and the other lock would be passive (with a passive queue of threads) in at least ¶ [0108]); and
output the data to a shared resource (each cluster-specific lock associated with a critical section of code or shared resource may include two lists of waiting threads: an active list, and a passive list in at least ¶ [0109] and the method may include the thread that holds the cluster-specific lock passing ownership of the cluster-specific lock to a next thread on the active waiting list of the same cluster without releasing the global lock (as in 860). The next thread may then execute the critical section of code or access the shared resource while it holds the cluster-specific lock, as in 870. In this example, the operations illustrated as 840, 860, and 870 may be repeated until the active list of threads is empty in at least ¶ [0110]).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the read/write control through use of mutexes of Dice with the systems and methods of Kazak resulting in a system in which the control between asynchronous executions thread and synchronous communication thread as in Kazak may be implemented using read/write mutexes as in Dice. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, for the purpose of improving performance of multi-threaded applications (see at least Dice ¶ [0132]).

With regard to claim 14, Dice teaches lock the active mutex for the communication thread for reading and writing (With reader-writer locks, this permission persists until it is explicitly surrendered using an unlock operation in at least ¶ [0011] and If the thread is not a reader thread (shown as the negative exit from 915), and if the cluster-specific lock for the critical section of code or shared resource is not held in write mode (shown as the negative exit from 940), the method may include the writer thread acquiring the cluster-specific lock in write mode, as in 945 in at least ¶ [0140]) at an initialization stage (Once this reader has acquired the top-level lock (in read-only mode), it may inform all other local waiting reader threads that the lock has been acquired in read-only mode. In some embodiments, this may be done using a local "readers-go-ahead" flag, which may initialized to false, and may be set to true by the first reader when it acquires the top-level lock in at least ¶ [0142]).

With regard to claim 18, Kazak teaches the non-transitory computer-readable data storage medium according to claim 15, wherein the instructions are executable by the processor to further: receive on a message channel from the execution thread to the communication thread, data from the request (synchronous, or blocking, execution of operations may have to occur. This may occur in the context of networking and other I/O operations, in which a data-reading operation, for example, may have to be completed before the next operation, which may use the read data, can be executed in at least ¶ [0010] and an operation 114 within the program code 112 may specify a function or method to read a file. The execution engine 108 calls this method, which begins to read the file, and adds a handler 116 associated with the method to the event loop 110 in at least ¶ [0015] and The results for such a request that is read or receive request can be the data that has been read or received in at least ¶ [0032]);
Kazak teaches that asynchronous handlers are disabled while handling a synchronous operation but does not specifically teach read/write control through use of mutexes.
However, in analogous art Dice teaches read the data from an active mutex of the execution thread (Reader-writer locks are a class of mutual exclusion locks that permit simultaneous acquisition by more than one thread that intends to access the data protected by the locks in read-only mode in at least ¶ [0131] and a thread on an active list of waiting threads (i.e. a list of threads waiting to acquire a cluster-specific lock for a critical section of code or shared resource) acquiring the cluster-specific lock and acquiring a global shared lock for the critical section of code or shared resource (as in 810) in at least ¶ [0109]);
unlock the active mutex of the execution thread for writing (With reader-writer locks, this permission persists until it is explicitly surrendered using an unlock operation in at least ¶ [0011] and If the thread is not a reader thread (shown as the negative exit from 915), and if the cluster-specific lock for the critical section of code or shared resource is not held in write mode (shown as the negative exit from 940), the method may include the writer thread acquiring the cluster-specific lock in write mode, as in 945 in at least ¶ [0140]);
swap the active mutex with a passive mutex of the execution thread (when the list of threads in the active queue becomes empty, the owner may rotate or swap the active and passive lists, and may release the top-level lock in at least ¶ [0108] and each of the local node-level locks may be implemented as a pair of MCS-style locks, such that at any given time one of the two locks would be the active lock (with an active queue of threads) and the other lock would be passive (with a passive queue of threads) in at least ¶ [0108]);
lock the active mutex of the execution thread for writing (If the thread is not a reader thread (shown as the negative exit from 915), and if the cluster-specific lock for the critical section of code or shared resource is not held in write mode (shown as the negative exit from 940), the method may include the writer thread acquiring the cluster-specific lock in write mode, as in 945 in at least ¶ [0140]); and
unlock the active mutex of the execution thread for reading (With reader-writer locks, this permission persists until it is explicitly surrendered using an unlock operation in at least ¶ [0011] and If so, they may back off and defer to the writer threads by waiting until the top-level reader-writer lock is no longer held in write mode (i.e. for the write mutex to become unlocked), and then retrying their attempt to acquire the top-level reader-writer lock in read-only mode as necessary in at least ¶ [0172]).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the read/write control through use of mutexes of Dice with the systems and methods of Kazak resulting in a system in which the control between asynchronous executions thread and synchronous communication thread as in Kazak may be implemented using read/write mutexes as in Dice. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, for the purpose of improving performance of multi-threaded applications (see at least Dice ¶ [0132]).

With regard to claim 19, Dice teaches lock the active mutex for the execution thread for writing (With reader-writer locks, this permission persists until it is explicitly surrendered using an unlock operation in at least ¶ [0011] and If the thread is not a reader thread (shown as the negative exit from 915), and if the cluster-specific lock for the critical section of code or shared resource is not held in write mode (shown as the negative exit from 940), the method may include the writer thread acquiring the cluster-specific lock in write mode, as in 945 in at least ¶ [0140]) and unlock the active mutex for the execution thread for reading at an initialization stage (Once this reader has acquired the top-level lock (in read-only mode), it may inform all other local waiting reader threads that the lock has been acquired in read-only mode. In some embodiments, this may be done using a local "readers-go-ahead" flag, which may initialized to false, and may be set to true by the first reader when it acquires the top-level lock in at least ¶ [0142]).

With regard to claim 20, Kazak teaches the non-transitory computer-readable data storage medium according to claim 15, wherein the instructions are executable by the processor to further: receive on a message channel from the execution thread to the communication thread, data from the request (synchronous, or blocking, execution of operations may have to occur. This may occur in the context of networking and other I/O operations, in which a data-reading operation, for example, may have to be completed before the next operation, which may use the read data, can be executed in at least ¶ [0010] and an operation 114 within the program code 112 may specify a function or method to read a file. The execution engine 108 calls this method, which begins to read the file, and adds a handler 116 associated with the method to the event loop 110 in at least ¶ [0015] and The results for such a request that is read or receive request can be the data that has been read or received in at least ¶ [0032]);
Kazak teaches that asynchronous handlers are disabled while handling a synchronous operation but does not specifically teach read/write control through use of mutexes.
However, in analogous art Dice teaches write the data into an active mutex of the communication thread (If the thread is not a reader thread (shown as the negative exit from 915), and if the cluster-specific lock for the critical section of code or shared resource is not held in write mode (shown as the negative exit from 940), the method may include the writer thread acquiring the cluster-specific lock in write mode, as in 945 in at least ¶ [0140]);
lock a passive mutex (each of the local node-level locks may be implemented as a pair of MCS-style locks, such that at any given time one of the two locks would be the active lock (with an active queue of threads) and the other lock would be passive (with a passive queue of threads). In such embodiments, when handing off lock ownership, the current owner may draw threads from the queue of the active MCS-style lock. Arriving threads would enqueue on the list of threads maintained by the passive lock in at least ¶ [0108]) of the communication thread for reading and writing (Reader-writer locks are a class of mutual exclusion locks that permit simultaneous acquisition by more than one thread that intends to access the data protected by the locks in read-only mode in at least ¶ [0131] and the method may include the writer thread acquiring the cluster-specific lock in write mode, as in 945 in at least ¶ [0140]);
unlock the active mutex of the communication thread for writing (If the thread is not a reader thread (shown as the negative exit from 915), and if the cluster-specific lock for the critical section of code or shared resource is not held in write mode (shown as the negative exit from 940), the method may include the writer thread acquiring the cluster-specific lock in write mode, as in 945 in at least ¶ [0140]);
swap the active mutex with the passive mutex of the communication thread (when the list of threads in the active queue becomes empty, the owner may rotate or swap the active and passive lists, and may release the top-level lock in at least ¶ [0108] and each of the local node-level locks may be implemented as a pair of MCS-style locks, such that at any given time one of the two locks would be the active lock (with an active queue of threads) and the other lock would be passive (with a passive queue of threads) in at least ¶ [0108]); and
output the data to a shared resource (each cluster-specific lock associated with a critical section of code or shared resource may include two lists of waiting threads: an active list, and a passive list in at least ¶ [0109] and the method may include the thread that holds the cluster-specific lock passing ownership of the cluster-specific lock to a next thread on the active waiting list of the same cluster without releasing the global lock (as in 860). The next thread may then execute the critical section of code or access the shared resource while it holds the cluster-specific lock, as in 870. In this example, the operations illustrated as 840, 860, and 870 may be repeated until the active list of threads is empty in at least ¶ [0110]).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the read/write control through use of mutexes of Dice with the systems and methods of Kazak resulting in a system in which the control between asynchronous executions thread and synchronous communication thread as in Kazak may be implemented using read/write mutexes as in Dice. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, for the purpose of improving performance of multi-threaded applications (see at least Dice ¶ [0132]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 10628189 B2
teaches
Synchronous operation method performance in context of asynchronous event loop
US 20120198471 A1
teaches
Fair scalable reader-writer mutual exclusion
US 20200142758 A1
teaches
Utilization and load metrics for an event loop


Examiner respectfully requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist Examiner in prosecuting the application.

When responding to this Office Action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections.  See 37 CFR 1.111(c).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY A TEETS whose telephone number is (571)272-3338.  The examiner can normally be reached on Monday - Friday, 6am-2pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng An can be reached on 5712723756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRADLEY A TEETS/Primary Examiner, Art Unit 2195